Citation Nr: 1700404	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-18 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of a L1 compression fracture, to include degenerative joint disease (DJD) of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969, to include service in the Republic of Vietnam.  The Veteran was awarded multiple decorations, including the Navy Commendation Medal with Valor and the Combat Aircrew Insignia with three stars.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In his June 2011 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board, and such a proceeding was scheduled for January 2016.  However, five days prior to the scheduled hearing, the Veteran cancelled his hearing request.  See January 2016 Report of General Information (VA Form 27-0820).  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).


FINDING OF FACT

The Veteran's residuals of a L1 compression fracture, to include DJD of the lumbosacral spine, are related to his combat service.


CONCLUSION OF LAW

Residuals of a L1 compression fracture, to include DJD of the lumbosacral spine, were incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Initially, the evidence of record establishes that the Veteran has a current diagnosis of DJD of the lumbosacral spine with L1 compression deformity as recorded on a June 2010 VA examination report.  In addition, in August 2006, the Veteran underwent various surgical procedures for back problems at the University of California, San Francisco (UCSF) Medical Center.  In the September 2006 UCSF Medical Center's discharge summary report concerning these procedures, the attending physician noted that the Veteran's back problems included an old L1 compression fracture and DJD of the lumbosacral spine.  Although this evidence is not dated during the pendency of the claim, it is relevant to the determination as to whether the Veteran has a current disability. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether the current disability element has been met).  Hence, the Veteran has met the current disability requirement.

The Veteran contends that he sustained a back injury during a squadron landing in Vietnam as an air crewman/door gunner.  See January 2010 Statement in Support of Claim (VA Form 21-4138).  In this regard, there is no medical evidence of a back disorder in the service treatment records or for many years thereafter.  However, as previously mentioned, the Veteran received the Navy Commendation Medal with Valor and the Combat Aircrew Insignia and is therefore presumed to have engaged in combat with the enemy.  See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated September 11, 2015) (listing Decorations that are evidence of combat participation).  This entitles him to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)); 38 C.F.R. § 3.304(d).  As such, the Board finds that the Veteran suffered a back injury in service.  Although it is not entirely clear whether the Veteran alleges that the in-service back injury from the squadron landing occurred during combat, in any event, his statement is consistent with the circumstances of his service and the Board finds it competent and credible.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  The Veteran has thus established the in-service injury requirement.  

Accordingly, the dispositive issue in this case is whether the L1 compression fracture is related to the in-service back injury.  There is only one medical opinion directly addressing this question, that of the Veteran's private doctor, Dr. G.  In a December 2005 letter, Dr. G. indicated that he had been treating the Veteran for ongoing and progressive lower back problems, to include an L1 compression fracture of significant age.  In addition, Dr. G. opined that it was more likely than not that the Veteran's L1 compression fracture occurred during service.  Dr. G noted that the Veteran's combat situations could have created significant injury as well as the adrenaline rush necessary to have him overlook such injury, and that at no other time was the Veteran in such situations.

While this medical opinion was dated prior to the instant claim period, evidence from prior to the pendency of the claim must be considered.  See Romanowsky, 26 Vet. App. at 294.  In addition, although it appears that this medical opinion relied on the service and personal history provided by the Veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  Here, the Board finds the Veteran's statements in this regard to be competent, credible, and consistent with the evidence of record.  Also, although Dr. G.'s rationale was not extensive, reading his opinion as a whole and in context of the evidence of record, to include his familiarity with the Veteran's then current back problems and progression of related symptoms as well as the consistency with the Veteran's combat status, entitles his positive nexus opinion some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical opinion in the evidence of record.

The Board notes that in June 2010, the Veteran was afforded a VA spine examination, where the VA examiner diagnosed the Veteran with DJD of the lumbosacral spine with L1 compression deformity and provided an ambiguous medical opinion concerning the relationship between the Veteran's back condition and service.  In this regard, the VA examiner opined that it would be mere speculation on his part to make any connection of the Veteran's current back condition to that of service.  Significantly, however, the VA examiner also implied that if there was any notation of a back injury during service, he would likely find the current back condition related to service.  Thus, given that a combat veteran is permitted to use "satisfactory lay or other evidence" to establish that he was injured in service, Reeves, 682 F.3d at 998, and that the Board has accordingly found the Veteran to have suffered a back injury in service, this opinion also tends to support the claim.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Based on the foregoing, the weight of the evidence therefore reflects that the residuals of the Veteran's L1 compression fracture are related to his in-service back injury.  Entitlement to service connection for L1 compression fracture residuals is therefore warranted.
ORDER

Entitlement to service connection for residuals of a L1 compression fracture, to include DJD of the lumbosacral spine, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


